J-A13038-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

R.L.R.                                         IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

S.P.S.

                            Appellant               No. 1341 WDA 2014


                   Appeal from the Order July 15, 2014
              In the Court of Common Pleas of Erie County
    Domestic Relations at No(s): NS201300044, Paces No. 921113743
*************************************************************

R.L.R.                                         IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

S.P.S.

                            Appellant               No. 1645 WDA 2014


                  Appeal from the Order August 21, 2014
               In the Court of Common Pleas of Erie County
     Domestic Relations at No(s): NS201300044, Pacses No 921113743


BEFORE: PANELLA, J., SHOGAN, J., and OTT, J.

MEMORANDUM BY OTT, J.:                                FILED JUNE 24, 2015

       S.P.S.1 (“Father”) appeals from the support orders entered July 15,

2014, and August 21, 2014, in the Erie County Court of Common Pleas. The
____________________________________________


1
 “Although the record and the briefs identify the parties by their full names,
we will identify the parties in both the caption and in this memorandum by
(Footnote Continued Next Page)
J-A13038-15



July 15, 2014, order made final an interim order entered April 10, 2014,

directing Father to pay R.L.R. (“Mother”) $570.41 in monthly support for

their son (“child”), born August of 2009.               The August 21, 2014, order

corrected a clerical error in the April 10, 2014, interim order with regard to

the    parties’   respective     monthly     incomes.     The   appeals   were   later

consolidated sua sponte by this Court.            On appeal, Father argues (1) the

support obligation set forth in the July 15, 2014, order was not supported by

the facts of record, and (2) the trial court had no jurisdiction to enter the

August 21, 2014, order. For the reasons that follow, we affirm.

        The relevant facts and procedural history of this case are as follows.

Mother filed a complaint on January 11, 2013, seeking child support from

Father.2     When she failed to appear for the scheduled child support

conference, the complaint was dismissed. Thereafter, Mother filed a second

child support complaint on March 13, 2013. A support conference was held

on April 4, 2013, and, that same day, the trial court entered a final order

directing Father to pay $175.94 per month in child support, based upon its




                       _______________________
(Footnote Continued)

their initials to preserve their privacy.” E.W. v. T.S., 916 A.2d 1197, 1199
(Pa. Super. 2007).
2
    The record is unclear whether Mother and Father were ever married.




                                            -2-
J-A13038-15



determination that Father had a net monthly income of $2,445.38, and

Mother had a net monthly income of $2,171.05.3

       On March 6, 2014, Mother filed a petition for modification, claiming,

inter alia, her income had decreased.             The parties participated in a

modification conference on April 9, 2014. The next day, the court entered

an interim order, based upon the conference officer’s summary, directing

Father to pay $570.41 per month in child support, including arrears.

Although the summary listed Mother’s net monthly income as $1,601.79,

and Father’s net monthly income as $3,093.38, the interim order incorrectly

repeated the original net monthly income amounts for Mother and Father, as

reflected in the prior April 4, 2013, order (i.e., $2,171.05 for Mother and

$2,455.38 for Father).        See Summary of Trier of Fact, 4/10/2014, at 2;

Interim Order, 4/10/2014.          However, the monthly support payment was

correctly stated on the interim order as $570.41 per month.        See Interim

Order, 4/10/2014.

       On April 28, 2014, Father filed a demand for a de novo hearing,

contending Mother’s income was “under-reported” and that she was

“voluntarily under-employed.”          Demand for Court Hearing, 4/28/2014.   A

hearing was conducted on July 11, 2014, during which Father’s counsel

stipulated that Father’s net monthly income for support purposes was

____________________________________________


3
  The trial court notes in its opinion that an agreement was reached between
the parties. See Trial Court Opinion, 10/14/2014, at 3.



                                           -3-
J-A13038-15



$3,093.38.    N.T., 7/11/2014, at 5.    Thereafter, the trial court entered an

order on July 15, 2014, making the April 10, 2014, interim order final.

Father filed a timely appeal and concise statement of errors complained of

on appeal pursuant to Pa.R.A.P. 1925(b).

      While that appeal was pending, the trial court was informed by the Erie

County Domestic Relations Office that the April 10, 2014, interim order

contained a clerical error, namely, the order listed the incorrect respective

incomes of the parties. Accordingly, on August 21, 2014, the court entered

a clarification order, in which it explained that, in the April 10, 2014, interim

order, the Domestic Relations computer system “incorrectly pulled [the]

parties’ respective incomes from a prior Final Order,” i.e., the April 4, 2013,

order, and stated that the April 10, 2014, order should have reflected

Mother’s income as $1,601.79 per month, and Father’s income as $3,093.38

per month.    Clarification Order, 8/21/2014.    The court also noted that all

other aspects of the prior order, including Father’s support obligation of

$570.41 per month, remained the same.          See id.   Father filed a second

appeal, and concise statement, from the August 21, 2014, clarification order.

As noted above, this Court consolidated the appeals sua sponte.

      When considering a trial court’s decision to modify a child support

award, our standard of review is well settled:

      A trial court’s decision regarding the modification of a child
      support award will not be overturned absent an abuse of
      discretion, namely, an unreasonable exercise of judgment or a
      misapplication of the law. See Schoenfeld v. Marsh, 418
      Pa.Super. 469, 614 A.2d 733, 736 (1992). An award of support,

                                      -4-
J-A13038-15


       once in effect, may be modified via petition at any time,
       provided that the petitioning party demonstrates a material and
       substantial change in their circumstances warranting a
       modification. See 23 Pa.C.S.A. § 4352(a); see also Pa.R.C.P.
       1910.19.     The burden of demonstrating a “material and
       substantial change” rests with the moving party, and the
       determination of whether such change has occurred in the
       circumstances of the moving party rests within the trial court’s
       discretion. See Bowser v. Blom, 569 Pa. 609, 807 A.2d 830
       (2002).

Plunkard v. McConnell, 962 A.2d 1227, 1229 (Pa. Super. 2008), appeal

denied, 980 A.2d 111 (Pa. 2009).

       Father raises two claims on appeal, which we will address together.

First, Father contends the July 15, 2014, order was erroneous because the

parties’ respective net monthly incomes, as reflected in that order,

suggested Father’s monthly support obligation to Mother should have

amounted to only $214.59 per month. Furthermore, because Father shares

50% custody of child, he argues his support obligation should be further

reduced to $142.11 per month.

       Second, Father asserts the August 21, 2014, clarification order was a

nullity because (1) the changes to the July 15, 2014, order were made after

more than 30 days had passed in violation of 42 Pa.C.S. § 5505,4 and (2)
____________________________________________


4
    The statute provides as follows:

       Except as otherwise provided or prescribed by law, a court upon
       notice to the parties may modify or rescind any order within 30
       days after its entry, notwithstanding the prior termination of any
       term of court, if no appeal from such order has been taken or
       allowed.
(Footnote Continued Next Page)


                                           -5-
J-A13038-15



the trial court had no jurisdiction to take any further action in this matter,

pursuant to Pa.R.A.P. 1701, after Father filed an appeal from the July 15,

2014 order.5 Although Father recognizes that Rule 1701 permits a court to

take certain action, such as correct clerical errors, after an appeal is filed, he

argues that, the August 21, 2014, clarification order sought “to change the

findings of fact after an appeal [had] already been taken, so that the

conclusion of law [was] supportable.” Father’s Brief at 15.

      After a comprehensive review of the record, the parties’ briefs, and the

relevant statutory and case law, we find that the trial court’s October 14,

2014, opinion provides a thorough and well-reasoned discussion of the

issues raised by Father on appeal.                Accordingly, we adopt the sound

reasoning of the trial court as dispositive.6            See Trial Court Opinion,

10/14/2014, 6-18 (explaining that (1) record of July 11, 2014, de novo

hearing supported factual finding that Father’s net monthly income was

$3,093.38, as stipulated, and Mother’s net monthly income was $1,601.79;

                       _______________________
(Footnote Continued)

42 Pa.C.S. § 5505.
5
  Rule 1701 states that “after an appeal is taken or review of a quasijudicial
order is sought, the trial court or other government unit may no longer
proceed further in the matter.” Pa.R.A.P. 1701(a).
6
  We have redacted the names of Father, Mother, and Child from the copy of
the trial court opinion attached to our memorandum decision. We direct the
parties to attach a redacted copy of the opinion in the event of further
proceedings.




                                            -6-
J-A13038-15



(2) the monthly child support award of $570.41 was calculated properly

under the support guidelines with credit to Father for shared custody; (3)

Father’s support calculations rest “upon the procedurally defective Interim

Order dated April 10, 2014, which, due to computer clerical errors in the Erie

County Domestic Relations computer system, incorrectly reflected” the

parties’ respective incomes;7 (4) the Conference Summary of Trier of Fact,

drafted by the conference officer after the April 8, 2014, hearing, correctly

stated the parties’ respective net monthly incomes; (5) Father’s counsel

stipulated to his net monthly income of $3,093 during the de novo hearing;

(6) the $570.41 monthly support amount did include a credit for Father’s

shared custody; and (7) the court acted within its inherent authority to

correct two clerical errors in the prior order, caused by the Domestic

Relations computer system).8

       Because we conclude Father is entitled to no relief, we affirm the

orders on appeal.

____________________________________________


7
 Trial Court Opinion, 10/14/2014, at 9. See also id. at 9-10 (detailing how
computer error occurred), and Exhibit A (email correspondence regarding
computer error).
8
  See Manack v. Sandlin, 812 A.2d 676, 680 (Pa. Super. 2002) (explaining
42 Pa.C.S. § 5505 and Pa.R.A.P. 1701 “must be read in conjunction with the
inherent power of the courts ‘to amend its records, to correct mistakes of
the clerk or other officer of the court, inadvertencies of counsel, or supply
defects or omissions in the record, even after the lapse of the term.’”)
(citation omitted), appeal denied, 819 A.2d 548 (Pa. 2003).




                                           -7-
J-A13038-15



     Orders affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/24/2015




                          -8-
                                                                                                         Circulated 06/05/2015 02:13 PM




  R99_,.~                                                             IN THE COURT OF COMMON PLEAS
                   Plaintiff/ Appellee                                OF EIUE COUNTY, PENNSYLVANIA
                                                                                                                      n,     CJ
                                                                                                                             c ")
                                                                                                                                          ,_,. ;
                                                                                                                                          j'




           v.                                                                                                                            c-'.l
                                                                                                                            '       !
                                                                       PACSES No. 921113743                                                                                                                                   Circulated 06/05/2015 02:13 PM




  into the Interim Order dated effective April 10, 2014. By the Clarification Order dated August

  21, 2014, Appellant's monthly net income was thereby correctly stated at the updated 2014

  monthly net amount of $3,093.38, rather than the 2013 monthly net amount of $2,455.38, and

  Appellee's monthly net income was correctly stated at the updated 2014 monthly net amount of

 $1,601.79, rather than the 2013 monthly net amount of $2,171.05. Overall, the final result - the

 $546.35 for Appellant's monthly child support obligation - remained the same as this Trial Court

 had used initially the correct figures for the monthly child support calculations.

 A. Factual and Procedural History

        The factual and procedural history of this case is as follows: Appellee, pro se, initially

 filed a Complaint for Support - New Complaint on January 11, 20 I 3 requesting an Order be

 entered against Appellant and in favor of Appellee on behalf of the minor child, X..                   L. ~

 (DOB 8./09)     for reasonable child support, medical coverage, and child care expenses. By

 Order of Court dated January 15, 2013, Appellee and Appellant were directed to appear at the

Erie County Domestic Relations Office for a conference hearing on February 11, 2013 at 9:00

a.m. The conference was held on February 11, 2013 to address Appellee's Complaint for Child

Support, Appellant appeared and was represented by Jennifer B. Hirneisen, Esquire, on behalf of

2Appellant's then-counsel, Kimberly A. Oakes, Esquire. Appellee, pro se, failed to appear and

failed to contact the Domestic Relations Office to explain her absence. The conference officer

recommended, due to Appellee's failure to pursue the Complaint for Support, the Complaint

should be dismissed. By Order of Court dated February 11, 2013, Appellee's Complaint for

Support was dismissed, and court costs were assessed to Appellee and said case was closed.

       Appellee, pro se, filed a second Complaint for Support - New Complaint on March 13,

2013 requesting an Order be entered against Appellant and in favor of Appellee and the minor


                                                                                     ./,
                                                 2                       PAG l; ~-:i~M"-=0 r= =~,"::z::~~;. ,-, -.
                                                                                          Circulated 06/05/2015 02:13 PM




  child for reasonable child support, medical coverage, and day care expenses. By Order of Court

  dated March 15, 2013, Appellee and Appellant were directed to appear at the Erie County

  Domestic Relations Office for a support conference hearing on April 4, 2013 at 1: 15 p.m. The

  conference was held on April 4, 2013 to address Appellee's Complaint for Support. After an

  agreement was reached between Appellant and Appellee, the Final Order of Court dated April 4,

  2013 was entered as follows based on Appellant's 2013 monthly net income of $2,455.38 and

  Appellee's 2013 monthly net income of $2,171.05: Appellant would pay child support in the

  amount of $175.94 per month for one minor child, which would include child care, insurance

 premium adjustment, and 50/50 custody; Appellant additionally would remit $24.06 per month

 towards arrears; Appellant would continue to provide medical coverage for the minor child

 through his employment; and the Order would be effective March 13, 2013, the date of filing,

 but the Order of Court was signed April 4, 2013. It is important to note that this Order of Court

 dated April 4, 2013 calculated the monthly child support obligation using Appellee's monthly net

 income of $2, 171.05 and Appellant's monthly net income of $2,455.38, which were appropriate

 at that time for the parties' 2013 income in March of 2013.

        This instant appeal before the Pennsylvania Superior Court involves Appellee filing a

Petition for Modification of the Existing Support Order, almost a year later on March 6, 2014,

requesting an increase in child support as her reported income had decreased and alleging

Appellant had additional income he did not report Appellee also requested Appellant pay a

portion of the day care expenses and correct an issue with the health insurance Appellant had

provided. By Order of Court dated March 7, 2014, Appellee and Appellant were directed to

appear at the Domestic Relations Office for a conference on March 31, 2014 at 1 :30 p.111. By

Order of Court dated March 19, 2014, the above-referenced conference was rescheduled to April

                                                                 l----                          ,./}
                                                                                                . .r-,
                                                3         , ._..'-, J   --   . /·, '...   ·~·,·LJ'•'".   . /--/__t
                                                                                                Circulated 06/05/2015 02:13 PM




     9, 2014. On April IO, 2014, the Conference Officer's Summary of Trier of Fact was filed (See

     Exhibit C) through the Domestic Relations Office, whereby the child support obligation of

     $546.35 per month, plus $24.06 per month for arrears for a total support obligation of $570.41

     per month, and was derived from Appellee's monthly net income of $1,601.79 and Appellant's

     monthly net income of $3 ,093 .3 81. The initial Interim Order per curiam with the effective date of

    April 10, 2014 was then entered.2

            On April 28, 2014, Appellant filed a Demand for a de nova hearing before the

    undersigned trial judge, alleging Appellee was under-reporting her income, she was receiving

    money in tips that was not accounted for, and she was voluntarily under-employed and should be

    assessed income-based on full-time employment. By Order of Court dated April 30, 2014,

    Appellee and Appellant were directed to appear before this Trial Court for a de nova hearing on

    June 5, 2014 at 3:00 p.m. On May 27, 2014, Appellant's counsel, Isaac W. Pineo, Esq., filed a

    Motion to Continue, citing counsel's unavailability for the de nova hearing, which was granted

    by this Trial Court on May 30, 2014. By Order of Court dated June 3, 2014, the above-

 referenced de nova hearing was rescheduled to July 11, 2014. On July 11, 2014, this Trial Court

 heard testimony from both parties and admitted evidence requested by the patties during a full de

novo hearing, at which Appellee appeared prose and Appellant appeared with his counsel, Isaac


1
   This Court notes that, due to a computer clerical error, the Interim Order dated April io", 2014 incorrectly and
 mistakenly stated Appe!lee's monthly net income as $2,17 l.05, rather than $1,601.79, and Appellant's monthly net
 income as $2,455.38, rather than $3,093.38. These clerical errors were present at the time the per curiam Interim
 Order was initially entered on April 10, 2014 by the Domestic Relations Office; moreover, the current monthly child
 support obligation was correctly stated as $546.35 per month on this Interim Order as well as within the Conference
 Officer's Summary of Trier of Fact. However, as soon as the clerical errors were discovered by the Domestic
 Relations Office, this Trial Court immediately clarified and corrected the computer clerical errors concerning the
monthly net incomes of the parties without substantially or substantively affecting the final result - the monthly child
support obligation of$546.35.
2
   The Interim Order dated effective April l 0, 2014 correctly reflected the said monthly child support obligation
amount of $546.35, plus a monthly arrears payment of $24.06, for a total monthly child support obligation of
$570.41; however the computer pulled by accident the parties' previous year's monthly net incomes and reflected
these amounts, although these 2013 monthly net incomes were not used to derive the $546.35 per month for child
support.
                                                                            ·,
                                                          4                                                                                                              Circulated 06/05/2015 02:13 PM




     W. Pineo, Esq. By Order of Court dated July 15, 2014, the Interim Order dated April 10, 2014,

     with the monthly child support obligation of $546.35, was made final and the monthly child

     support obligation of $570.41, which included an arrears amount of $24. 06, remained intact as

    the appropriate amount for Appellant to pay in monthly child support.

            Appellant filed his Notice of Appeal to the Pennsylvania Superior Court, appealing the

    Final Support Order dated July 15, 2014, and his Statement of Matters Complained of on Appeal

    on August 13, 2014. This Trial Court filed its 1925(b) Order on August 13, 2014.3 This Trial

    Court filed a Clarification Order on August 21, 2014, wherein the Court explained that two

    computer clerical errors were made through the Domestic Relations Office, and this Trial Court

    procedurally corrected only the monthly net incomes stated on the Interim Order dated April 10,

    2014, consistent with the monthly net incomes from which the monthly child support Order of

    $546.35 was derived.4 Appellant filed a second Notice of Appeal to the Pennsylvania Superior

    Court, appealing this Trial Court's Clarification Order dated August 21, 2014, on September 12,

 2014. Appellant filed a second Statement of Matters Complained of on Appeal on September 29,

 2014.

 B. Issues Raised by Appellant

          In his first Pa. R.A.P. 1925(b) Concise Statement of Matters Complained of on Appeal,

Appellant complains the appropriate child support obligation is $214.59 per month, although he

based his figures on the two computer clerical errors, the incorrect 2013 monthly net incomes for


3
  Pursuant to Pennsylvania Rule of Appellate Procedure 1925(b), this Trial Court directed Appellant file a Concise
Statement of Errors Complained of on Appeal by Order of Court dated August 13, 2014, even though Appellant
filed his Concise Statement prior to this Court's l925(b) Order.
4
  This Trial Court notes that, although the monthly net incomes on the Interim Order dated April I 0, 2014 were
clarified and corrected, all other aspects of the Interim Order, including the monthly child support obligation of
$546.35, were correct and remained in full force and effect, and this Trial Court notes that the initial 2014 Interim
Order before the de novo hearing also had the mistaken 2013 monthly net incomes added and that the parties could
have seen that these amounts on the per curiam Interim Order were inconsistent with the 2014 Summary of Trier of
Fact.
                                                                                                             ,/',/   I     '
                                                         5                                                      I    ~-·
                                                                                 Circulated 06/05/2015 02:13 PM




  the parties, instead of the 2014 updated monthly net incomes and also based on his incorrect

  application of the "Substantial or Shared Physical Custody Adjustment"            pursuant to Rule

  1910.16-4 of the Pennsylvania Rules of Civil Procedure. In his second Pa. R.A.P. 1925(b)

 Concise Statement of Matters Complained of on Appeal, Appellant complains this Trial Court

 was without continuing jurisdiction to make any necessary procedural changes to the Interim

 Order dated April 10, 2014, although as this Interim Order remained on the record before the

 demand for de nova hearing with these two patent computer errors, the parties did not request to

 correct these errors; therefore, this Trial Court, after the de novo hearing and after being notified

 by the Domestic Relations Office of these two clerical errors, corrected these two · errors

 immediately, which did not affect the final result - the monthly child support obligation amount

 of $546.35, plus $24.06 per month for arrears for a total monthly child support obligation of

 $570.41 - because this Trial Court used the correct monthly net incomes for these child support

calculations. Appellant argues said changes to the Interim Order were made after an appeal had

been taken, and he claims directly affected the "substance" of his appeal and, therefore, he

considers the changes as substantive, rather than clerical as stated by this Trial Court.

        After a thorough review of relevant statutory and case law, this Trial Court finds both of

Appellant's arguments are without merit and will address each argument as follows.

1. This Trial Court did not abuse its discretion in entering its Final Order dated July 1Sm,
    2014, whereby the child support in the amount is $546.35 per month was established,
    and in contemporaneously signing the Interim Order with the effective date of April
    10°1, 2014, the date of filing the Petition for Modification.

       The standard of appellate review of child support matters has not changed; a review court

must apply an abuse of discretion standard. Ball v. Minnick, 648 A.2d 1192, 1196 (Pa. 1994).

"Abuse of discretion" is not merely an error of judgment, but if in reaching a conclusion the law

is overridden or misapplied or the judgment exercised is manifestly unreasonable, or the result of


                                                 6
                                                                                 Circulated 06/05/2015 02:13 PM




  partiality, prejudice, bias or ill-will, as shown by the evidence or the record, discretion is abused.

  See Ashbaugh v. Ashbaugh, 627 A.2d 1210, 1213 (Pa. Super. 1993). A support order will not be

  disturbed on appeal unless the Trial Court failed to consider properly the requirements of the

  Rules of Civil Procedure Governing Actions for Support, Pa. R. Civ. P. 1910.1 et seq., or abused

 its discretion in applying these Rules. Ball, 648 A.2d at I 196.

         During the full de novo hearing on July 11, 2014, this Trial Court heard testimony and

 received evidence. Appellant's counsel, Isaac \V. Pineo, Esq., stipulated and confirmed that

 Appellant's net income is $3,093.38 per month, as taxes are not applicable to disability income.




 R-
 Transcript of De Novo Hearing, July 11, 2014, pg. 5, lines 10-12, 18-20. Appellee RtllmL.

        indicated to this Trial Court she is employed as a part-time personal trainer for the elderly

 and her service included nutritional counseling, program writing, and hands-on personal training

 and spends nine (9) hours per week training her elderly clients at their homes and eleven (11)

 hours per week training her elderly clients at her home, for a total of twenty (20) hours per week

at $17.50 per hour. Transcript, pg. 6, lines 8-23. Appellee further indicated she is employed as a

part-time bartender at the Avonia Tavern and works Wednesday evenings and every other

Sunday evening between six (6) to twelve (12) hours per week. Transcript, pg. 7, line 23 - pg. 8,

line 11. Appellee estimated her total hours of work per week between twenty-eight (28) and

thirty-two (32) hours. Transcript, pg. 8, lines 12-14. During cross-examination,         Appellee stated

her average monthly gross income from personal training is $1,500. Transcript, pg. 19, lines 19-

22. Appellee also confirmed her average monthly gross income from the Avonia Tavern is

$605.93. Transcript, pg. 23, lines 4-14. Appellee stated that with her part-time personal training,

her summers are busier than her winters as she primarily works with elderly individuals, who she

refers to as "snowbirds." Transcript, pg. 25, lines 21-25. Appellee estimated her expenses to be



                                                  7                                  /
                                                                                    ::
                                                                                            Circulated 06/05/2015 02:13 PM




     $340 per month       for grocenes,       $1,030    per month for mortgage,             $99 per month for

     sewage/garbage, $65 per month for electricity, $20 per month for internet, $45 per month for her

     cell phone, $200 per month for auto insurance, $160 per month for gas, $228 per month for child

     care, $98 per month for heat, and $25 per month for clothes for minor child, X-                          which

     Appellee agreed totaled $2,32 l per month for total expenses. Transcript, pg. 33, line 2 - pg. 38,

    line 6. Appellee stated she has late fees, is one and a half months behind on her mortgage, and is

    frequently behind and not getting her bills paid. Transcript, pg. 38, lines 7-8, 16-17. In his

    closing argument, Attorney Pineo once again stipulated to Appellant's net income of $3,093.38

    per month. Transcript, pg. 39, lines 23-24. Attorney Pineo indicated the parties share physical

    custody of the minor child,    xtlm S ..           and referenced Rule 1910.16-4, which allows for a

    reduction in Appellant's monthly child support obligation because Appellant has custody of the

    minor child at least 40% of the time. 5 Transcript, pg. 42, line 22 - pg. 43, line 4. In her closing

    argument, Appellee stated that her summers are busier because her clients, "snowbirds," have

    returned to Erie County; she strnggles very hard through the winter; it takes her all summer to

    get caught up on her bills; and she has no disposable income. Transcript, pg. 45, lines 19-24.

    This Trial Court also received into evidence Appellee's income 2012 tax records and her current

paystubs from the Avenia Tavern. Based on Appellant's counsel's stipulation as to Appellant's

monthly income, Appellee's credible testimony of her monthly income and expenses, and the

evidence received, this Trial Court accepted Appellant's                  stipulated monthly net income is

$3,093.38 and found Appellee's monthly net income is $1,601.79. Therefore, this Trial Court

found the Interim Order dated April 10, 2014, wherein a monthly child support obligation of

$546.35 was established, was appropriately calculated pursuant to the Pennsylvania Rules of


5
  This Trial Court acknowledged the parties share custody of the minor child and provides Appellant an appropriate
reduction for Appellant in considering the monthly child support obligation.

                                                         8
                                                                                                                       Circulated 06/05/2015 02:13 PM




  Civil Procedure using the 2014 monthly net incomes found by this Trial Court and entered a

  Final Order dated July 15, 2014. When the Interim Order was made final, this Trial Court was

  not aware that the computer mistakenly indicated the parties' 2013 monthly net incomes instead

  of the parties' updated 2014 net incomes, although the appropriate 2014 monthly net incomes

 were used in the calculations with the computer.

         Appellant alleges, pursuant to Pennsylvania Rule of Civil Procedure                                                  1910.16-3, the

 parties' guideline monthly child support obligation should be $933.00 per month, based upon

 figures that do not appear on the record for the parties' monthly incomes in 2014. Appellant

 alleges an unstipulated amount of Appellee's 2013 monthly net income of $2,171.05 and alleges

 an unstipulated amount of Appellant's      2013 monthly net income of $2,455.38, providing a

 combined monthly net income of $4,626.43. Appellant further alleges his share of this guideline

 monthly child support obligation is $494.49, which represents 53% of $933.00.

        Finally, Appellant alleges, based upon the "Substantial or Shared Physical Custody

Adjustment" of Pa. R. Civ. P. 1910.16-4, his percentage of the guideline monthly child support

obligation should be reduced by 30% as both parties share equal custody of the minor child;

therefore, Appellant alleges his share of the guideline child support obligation is 23% of

$933.00, or $214.59 per month, based upon the parties' 2013 monthly net incomes, instead of the

appropriate monthly net incomes for 2014.

       Appellant's arguments rests upon the procedurally defective Interim Order dated April

I 0, 2014, which, due to computer clerical errors in the Erie County Domestic Relations computer

system, incorrectly reflected Appellant's 2014 monthly net income as $2,455.38 and Appellant's

2014 monthly net income as $2,171.05 instead of the proper 2014 monthly net amount of

$3,093.38 for Appellant as stipulated by Appellant's counsel and the proper 2014 monthly net



                                                9    ,(J
                                                     }"
                                                                                  :_:;
                                                           Q.._·c... .. -·">:..7-Vi.-.,:.·.; ....;-'.:;.=c...''-'-·h
                                                                              Circulated 06/05/2015 02:13 PM




  amount of$ I ,60 I.79 for Appellee as this Trial Court had found after the full de nova hearing on

  July I 1, 2014. According to the Domestic Relations personnel, in an e-mail attached hereto as

  Exhibit A, when the calculations were performed on the Pennsylvania Child Support Program

 computer system (hereafter referred to as "P ACSES") for the instant case, the calculations were

 not saved in the system before the conference officer generated the Order into "Forms

 Workspace," the area in PACSES where the conference officer can add conditions onto a New

 Order, an Interim Order, or a Modified Order. If a conference officer does not save the current

 calculations into PACSES before sending a New, Interim, or Modified Order, the most recent

 incomes saved in PACSES default into the current Order. Prior to the Interim Order dated April

 10, 2014, a Final Order dated April 4, 2013 existed in P ACSES for the instant case and

 according to said Final Order, Appellant's 2014 monthly net income was mistakenly reflected as

 $2,455.38 and Appellee's 2014 monthly net income was mistakenly reflected at $2,171.05.

Therefore, because the conference officer inadvertently did not save the most recently calculated

incomes for the Interim Order dated April IO, 2014, i.e., $3,093.38 monthly net income per

month for Appellant and $1,601.79 monthly net income per month for Appellee, the 2013

monthly net incomes reflected on the Final Order dated April 4, 2013 were incorporated by

default into the procedurally defective Interim Order dated April 10, 2014. These two computer

clerical errors, caused solely within the PACSES system, were not within this Trial Court's

control and do not amount to an abuse of discretion by this Trial Court. In fact, the Conference

Summary of Trier of Fact, drafted by the conference officer following the April 9, 2014 support

conference and made readily available to both parties and counsel, clearly stated the correct

amounts of the most recent monthly incomes reported by the parties reflecting a 2014 monthly

net income of $3,093.38 for Appellant and a 2014 monthly net income of $1,601.79 for



                                               10                                I   l,
                                                                                 Circulated 06/05/2015 02:13 PM




  Appellee.   (See Exhibit C). Furthermore,   the incorrect 2013 monthly net incomes reflected in the

  Interim Order as 2014 monthly net incomes were not made on the date of the Final Order dated

 July   15, 2014; rather, these incorrect monthly net incomes were reflected in the Interim Order on

 the date of April 10, 2014. Following the support conference hearing on April 9, 2014, the Erie

 County Domestic Relations Office entered the Interim Order per curiam, i.e., without reference

 to a specific judge, as is custom in Erie County. Following the de novo hearing on July 11, 2014,

 this Trial Court entered its Final Order dated July 15, 2014, whereby this Interim Order was

 made Final, without this Trial Court having knowledge of the procedurally defective Interim

 Order at the time as to the incorrect monthly net incomes were reflected, but continued to state

the correct monthly child support obligation. However, Appellant was privy to the procedurally

defective Interim Order, as Appellant and Appellee who were present at the April 9, 2014

support conference and would have subsequently received the procedurally defective Interim

Order, and would have been aware of the incorrect 2013 monthly net incomes placed on the

Order, which then Appellant and his counsel or the Appellee could have made this Trial Court

aware of at the time of the de nova hearing. Finally, Appellant's counsel himself affirmed

Appellant's net income at the beginning of the de novo hearing, stating:

        THE COURT:              I first want to start off, does anyone - do you stipulate as to
        Defendant's income? Because everything seems to focus on Plaintiffs income.

        IvIR. PINEO:          That's correct. He gets paid in a very systematic way through
        the Department of Corrections, and the $3,093 is active.

        THE COURT:             Is that correct, ma'am?

        MS.R-·                 I guess so, yes, to my knowledge.

        THE COURT:             So are you going to stipulate to that so we're not going to
        litigate that today?

        MS.R....               Yes.


                                                 11
                                                                                         Circulated 06/05/2015 02:13 PM




               THE COURT:                 How much is it, Attorney Pineo? I have $3,093.38?

              MR. PINEO:                  That's correct.

     Transcript, pg. 5, lines 7-20.

              In addition, although the monthly net incomes reflected on the Interim Order dated April

     10, 2014 were incorrect, the current monthly child support obligation                    of Appellant was

     calculated correctly as confinnecl by the computer system in the Erie County Domestic Relations

     Office in the e-mail dated August 19, 2014. (See Exhibit A). According to the calculations

     performed in PACSES by the support conference officer following April 9, 2014 support

    conference hearing, attached hereto as Exhibit B, Appellant received non-taxable disability net

    income in the amount of $3,093.38 per month. Appellee received wages in the gross amount of

    $605.93 per month and also received self-employment gross income of $1,368.75 per month,

    which equaled $1,974.68 of total gross income per month. However, Appellee's total gross

    monthly income is taxed in the following amounts: $62.21 in state taxes, $22. 71 in local taxes,

    $37.57 in FICA taxes, $45.45 in Medicare taxes, $48.21 in federal taxes, and $156.74 in SECA

    taxes, which equals $372.89 in total taxes per month. By subtracting Appellee's total monthly

    tax obligation of $372.89 from her total gross monthly income of $1,974.68, Appellee's total net

    income is $1,601.79 per month. Adding both parties' monthly net incomes equals a total net

    income of $4,695.17 per month. Pursuant to Rule 1910.16-3 of the Pennsylvania Rules of Civil

Procedure, a total monthly net income of $4,695.17 corresponds to a guideline amount of

$939.00 per month. As Appellant is responsible for approximately 65.88% of the total monthly

net income, he is responsible for 65.88% of the guideline amount of $939.00, which would equal

$618.61 per month6. After a decrease of $186.48 for substantial or shared custody and an


6
    See PAR. Civ. P. 1910.16-4, "Part I. Basic Child Support"
7
    See id., "Part II. Substantial or Shared Physical Custody Adjustment''

                                                             12                                   ' ..    ~,
                                                                                              I   •   _,.:I°';
                                                                                                  Circulated 06/05/2015 02:13 PM




      increase of $114.22 for child care expenses", the current child support obligation is $546.35 per

      month. After including $24.06 per month towards arrears, Appellant is responsible for a total

      monthly child support obligation of $570.41 per month, which is correctly reflected on the

      Interim Order dated April 10, 2014.

              Appellant's argument regarding a reduction in his monthly child support obligation for

     "Substantial or Shared Custody," pursuant to Rule 1910.16-4 of the Pennsylvania Rules of Civil

     Procedure, also fails as Appellant incorrectly states the procedure of this particular section of

     Rule 1910.16-4. Appellant argues his percentage of the guideline child support obligation should

     be reduced by 30% because the parties share 50/50 custody; however, Appellant is incorrect

     because after proper calculation, Appellant is only entitled to a 19.86% reduction for the parties'

     50/50 custody. According to the "Substantial or Shared Physical Custody Adjustment" section of

    Rule 1910.16-4, the percentage of time spent with the child is first reduced by 30%. In the instant

    case, the parties share 50/50 custody of the minor child. As reflected in the Domestic Relations

    Office's Share Custody Summary (See Exhibit G), Appellant is attributed 182 overnights per

    year with the child, which equals 49.86% of share custody"; so, Appellant's 49.86% of time with

    the child is reduced by 30%, equaling 19.86%. This 19.86% is then subtracted from Appellant's

    percentage of the guideline monthly child support obligation, which, as stated above, is 65. 88%.

    Therefore, Appellant's adjusted percentage of the guideline monthly child support amount is

    46.02%. By subtracting Appellant's adjusted guideline child support obligation, which equals

$432.13 (the above-referenced $939.00 guideline amount multiplied by Appellant's adjusted

percentage of 46.02%) from Appellant's                original guideline child support obligation, which

equals $618.61 (the above-referenced              $939.00 guideline amount multiplied by Appellant's


8
    See PAR. Civ. P. I9IO.I6-6(a).
9
    182 overnights/year divided by 365 days/year equals 49.86%.

                                                         13
                                                                                    -.s "-- - .
                                                                                        ./



                                                                  r'.( .,-~-- ...
                                                                                     Circulated 06/05/2015 02:13 PM




 original percentage of 65.88%), Appellant receives a reduction for share custody in the amount

 of$ I 86.48, which is accurately reflected in the child support guideline calculations. (See Exhibit

 B).

        Therefore, in entering the Final Order dated July I 5, 2014, the Interim Order of Court

 dated April 10, 20 I 4 with the final monthly child support obligation of $546.35, plus $24.06 per

 month for arrears for a total monthly child support obligation of $570.41, was appropriately

 calculated and became final. Contrary to Appellant's assertions, this Trial Court in the instant

 case, by merely correcting procedurally two computer errors which did not affect the monthly

 child support obligation of $546.35, did not "override or misapply the law," did not "exercise

manifest un-reasonability in its judgment," did not "demonstrate partiality, prejudice, bias or ill-

will," and otherwise did not abuse its discretion in any manner. Rather, this Trial Court properly

concluded by Appellant's own stipulation that his 2014 monthly net income is $3,093.38; this

Trial Court properly found that, after hearing testimony and reviewing admitted exhibits,

Appellee's 2014 monthly net income is $1,601.79; a proper reduction for shared 50/50 custody is

attributed to Appellant's monthly child support obligation pursuant to Rule 1910.16-4; and this

Trial Court properly found, using these amounts of monthly net income and reductions

attributable, the current child support obligation for 2014 is properly calculated at $546.35 per

month using the parties' current monthly incomes. This Trial Court finds Appellant's                  first

argument is without merit.

2. This Trial Court was within its authority to enter the Clarification Order dated August
   21st, 2014, whereby the Interim Order dated April 1011\ 2014 was corrected to reflect the
   2014 monthly net income of $3,093.38 stipulated by Appellant and a 2014 monthly net
   income of $1,601. 79 for Appellee, instead of the 2013 monthly net incomes that the
   Domestic Relations Office computer system pulled by mistake.



                                                                        ,-·
                                                                    /-,
                                                                 - -- .... ~.. - .
                                                14
                                                                                Circulated 06/05/2015 02:13 PM




          Chapter 17 of the Pennsylvania Rules of Appellate Procedure governs the effects of

  appeals, supersedeas, and stays. See Pa. R. A. P. 1701 et seq. Rule 1701 of the Pennsylvania

  Rules of Appellate Procedure states that after an appeal is taken or review of a quasijudicial

 order is sought, the trial court or other government unit may no longer proceed further in the

 matter. Pa. R. A. P. 1701 (a). However, a trial court or other government unit has the limited

 authority after an appeal or review of a quasi-judicial order to take action necessary to preserve

 the status quo; correct formal errors in papers relating to the matter; cause the record to be

 transcribed, approved, filed and transmitted; grant leave to appeal in Jonna pauperis; grant

 supersedeas; and take other actions permitted by the Rules of Appellate Procedure. See Pa. R. A.

 P. 1701(b)(I). Subdivision (b)(l) of Pa. R. A. P. 1701 sets forth the obvious authority of the

 lower court or agency under these rules to take appropriate action to preserve the status quo and

 to clarify or correct an order or verdict. See Pennsylvania Industrial Energy Coalition v.

Pennsylvania    Public Utility Commission,     653 A.2d 1336, 1344 (Pa. Commw, Ct. 1995)

 [ emphasis   added].   Examples   of permissible    corrections   are   "non-substantial   technical

amendments to an Order, changes in the form of a decree, and modification of a verdict to add

pre-judgment interest." See id. More specifically, where the adjudicator's action does not require

the exercise of discretion, the computation is a clerical matter based on the face of the record and

no fact finding is required, the amendinent to an order under appeal is allowed. Pellizzeri v.

Bureau of Professional and Occupational Affairs, 856 A.2d 297, 302 (Pa. C01m11w. Ct. 2004).

Such actions have no effect on the appeal or petition for review and cannot prompt a new

appealable issue. See Pennsylvania Industrial Energy Coalition, 653 A.2d at 1345.

        After immediately discovering the two computer clerical errors on August 18, 2014 in the

Interim Order, this Trial Court entered a Clarification Order dated August 21, 2014 to clarify



                                                15
                                                                                    Circulated 06/05/2015 02:13 PM




     these two computer clerical errors on that Interim Order. Pursuant to the Clarification Order

     dated August 21, 2014, the first portion of the first paragraph of the Interim Order was clarified

     and corrected to read:

                    "AND NOW, lOrn DAY OF APIUL, 2014, based upon the Court's
             determination that the Payee's monthly net income is $1,601.79 and the Payer's
             monthly net income $3,093.38 .... "10

     Pursuant to Pa. R. A. P. 1701(b)(l) and the relevant case Jaw, this Trial Court was within its

     authority to enter the above-referenced Clarification Order as these two procedural changes do

 not directly affect the substance of the appeal and these two procedural changes were not

 substantive in nature; rather these two changes were merely clerical. This Trial Court did not

 exercise any discretion or any powers to change the Interim Order nor did this Trial Cami

 conduct fact-finding in the Interim Order; rather, these two clerical errors within the Interim

 Order were generated solely from PACSES and appear clearly as computer errors on the face of

 the Order to which Appellant and his counsel or Appellee could have seen these two computer

 clerical errors before the de nova hearing since these errors existed two months before this Trial

 Cami held the de novo hearing and entered its Final Order. (See Appellant's first argument

above). Additionally, after clarifying the first portion of the first paragraph of the Interim Order,

this Clarification Order maintained Appellant's             current monthly child support obligation of

$546.35 per month as calculated correctly and all other aspects of the Interim Order remained in

full force and effect.

           Furthermore, Appellant argues this Trial Court was without continuing jurisdiction to

make these two procedural changes to the Interim Order entered on July 15, 2014, and corrected

after thirty (30) days with a Clarification Order dated August 21, 2014. Pursuant to 42 Pa. C. S. §

5505, this Trial Court is aware that a court may modify or rescind any order within thirty days

10
     See Clarification Order dated August 2 I, 2014.
                                                                      )-.....,
                                                       16                                 v          --"---.! \.,.
                                                                                 Circulated 06/05/2015 02:13 PM




  after its entry, if no appeal has been taken; however, once a notice of appeal is filed, this Trial

 Court cannot take further action in the matter, pursuant to Pa.R.A.P. 1701(a). See Manack v.

 Sandlin, 812 A.2d 676, 680 (Pa. Super. 2002). However, this rule must be read in conjunction

 with the inherent power of a trial court to amend its records, to correct mistakes of the clerk or

 other officer of the court, inadvertencies of counsel, or supply defects or omissions in the record,

 even after the lapse of the thirty (30) day time limit. See id.; see also Commonwealth v. Cole, 263

 A.2d 339 (Pa. 1970) (the Pennsylvania Supreme Court held a trial court had inherent authority to

 correct an erroneous order two and one-half months after the 30-day statutory period allowing

 amendment of orders had lapsed, reasoning that "the 1959 statute was never intended to

 eliminate the inherent power of a court to correct obvious and patent mistakes in its orders,

judgments and decrees."). In the instant case, the Interim Order was made final on July 15, 2014,

 but dated April 10, 2014 to reflect the effective date of the Appellee's filing the Petition for

Modification. Neither Appellant's counsel nor Appellee brought to this Trial Cami's attention

the two patent mistakes of the use of 2013 prior monthly net incomes in the Interim Order of

April 10, 2014. Appellant's counsel even stipulated to Appellant's 2014 monthly net income as

$3,093.38. Patently, the computer's use of the monthly net income of $2,455.38 for Appellant

and the use of Appellee's 2013 monthly net income instead of this Trial Cami's finding of her

2014 updated monthly net income were in error. Therefore, pursuant to the holdings in Manack

and Cole, this Trial Court was within its authority to enter the Clarification Order dated August

21, 2014, whereby the Interim Order dated April 10, 2014 was clarified and corrected to reflect

the proper 2014 monthly income as stipulated by Appellant's         counsel and the proper 2014

monthly net income for the Appellee as found by this Trial Court, even after thirty (30) days had

elapsed. This Trial Court finds Appellant's second argument is without merit.
                                                                                          ·,                 .

                                                                            F' ,\CE./. __:'.,. 0 F -~·":~{ ..~.~---~·
                                                17
                                                                               Circulated 06/05/2015 02:13 PM




  C. Conclusion

        For the foregoing reasons, this Trial Court finds the instant Appeal is without merit.


                                                      BY THE COURT:


                                                       J:;;;;,2/ZdAtcc.,x:9n'7tcl-1, 11.,><
                                                     Stephanie Domitrovich, Judge




cc:   Isaac W. Pineo, Esq., 262 Chestnut Street, Meadville, PA 16335
      R9     L. Rill,                        Edinboro, PA 16412
      Carlo J. Fachetti, Conference Supervisor, Domestic Relations

                                               18